Title: Certification of Authenticity, [19 October 1825]
From: Madison, James
To: 


        
          
            [19 October 1825]
          
          At the request of Mr. Browere Busts of myself and of my wife regarded as exact likenesses have been taken by him, being a Casts [sic] in Plaster from our persons; of which this certificate is given under my hand October 19. 1825
          
            J. M.
          
        
        
          A Bust of Mr. Jefferson taken by Mr. Browere in plaster, appears to me to be also a faithful likeness.
          
            J. M.
          
        
      